Citation Nr: 0027720	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the knees.

3.  Entitlement to service connection for degenerative 
arthritis of the low back, shoulders, hands, and elbows.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
January 1954.  Further, the record reflects that he was 
awarded the Combat Infantry Badge, denoting that he engaged 
in combat with the enemy while on active duty.

Service connection was previously denied for arthritis of 
both knees by a February 1981 determination.  The veteran was 
informed of this decision, and did not appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the claims.  It is noted that the RO also denied 
the veteran's claims of service connection for headaches and 
emphysema.  However, the veteran's Notice of Disagreement 
only addressed his frostbite and arthritis claims.  
Accordingly, these are the only claims over which the Board 
currently has jurisdiction.  See 38 C.F.R. §§ 20.200-20.202, 
20.302 (2000).

The Board notes that the RO stated in the February 1999 
rating decision that the veteran had reopened his claim of 
service connection for degenerative arthritis of both knees.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), 
and VAOPGCPREC 05-92.

The veteran's arthritis claims are addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

There is no competent medical evidence that the veteran has 
any current frostbite residuals.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of frostbite is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  The veteran was found to have no 
significant abnormalities of his spine and extremities on his 
December 1950 enlistment examination.  Further, it was noted 
that he had no disease or defects.  At the time of this 
examination, the veteran reported that he had never 
experienced arthritis or rheumatism, nor painful or "trick" 
shoulder or elbow, nor "trick" or locked knee.  The service 
medical records show that he was treated for recurrent low 
back pain in April 1953, for which he was given liniment and 
heat treatment.  It is noted that these records indicate the 
pain originated in the lumbosacral area, and referred to both 
legs and up to the shoulder area.  These records show no 
diagnosis of arthritis, nor frostbite, during the veteran's 
period of active duty.  On the January 1954 separation 
examination, the veteran's spine, as well as his upper and 
lower extremities, were clinically evaluated as normal.  
However, the veteran apparently reported that he had 
experienced arthritis or rheumatism, as well as painful or 
"trick" shoulder or elbow.  He continued to report that he 
had not experienced "trick" or locked knee.

As noted above, the record shows that the veteran was awarded 
the Combat Infantry Badge, denoting that he engaged in combat 
with the enemy while on active duty.  His other awards and 
citations include the Army Occupation Medal (Japan), and the 
Korean Service Medal with one Bronze Star.

The record shows that the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in December 1980 in 
which he claimed service connection for arthritis of both 
knees.  He reported that both knees were wrapped and treated 
from July 1953 to December 1954, while he was serving in 
Korea and Japan.

By a February 1981 determination, service connection was 
denied for arthritis of both knees.  Among other things, it 
was noted that the available records did not show that he had 
received treatment for this condition during service nor was 
it recorded in the report of his examination at the time of 
discharge.  The veteran was informed of this decision, 
including his right to appeal, and did not appeal.

The record shows that the veteran subsequently submitted 
statements in July and August 1998 in which he claimed 
entitlement to service connection for degenerative arthritis 
of the knees, low back, shoulders, hands, and elbows.  Among 
other things, he asserted that his arthritis was due to 
injuries incurred in a mortar blast in May 1953 while 
stationed in Korea.  He reported that he went to the VA 
hospital in Salt Lake City, Utah, for about 5 years in the 
late 1970's to early 1980's, and that he went to this 
facility every three months.  

The record shows that the RO requested medical records from 
the Salt Lake City VA Medical Center (VAMC), covering the 
period form January 1975 to the present.  In August 1998, the 
facility responded that the veteran had been seen for 
medicine refills, but no chart had been set-up.  However, it 
was also stated that the veteran's records may have been 
forwarded to the Boise VAMC.  Nothing on file indicates that 
a search was ever made to ascertain whether or not there were 
any records pertaining to the veteran at the Boise VAMC.

In a September 1998 statement, the veteran reported that he 
experienced frostbite in 1953, while stationed along the 38th 
parallel in Korea.

The veteran underwent a VA medical examination in November 
1998.  At this examination, it was noted that the veteran 
reported a low back injury when exposed to a mortar blast in 
Korea in 1953.  However, it was noted that the April 1953 
service medical records showed that the veteran was treated 
for low back pain with liniment and applications of heat.  
The veteran reported that the low back pain was related to 
heavy lifting of ammunition boxes and not to the mortar 
injury of May 1953.  In other words, the treatment for the 
low back pain preceded the date of the mortar blast injury.  
It was further noted that the low back pain persisted, but 
was not constant.  Further, the veteran reported that he was 
informed by an orthopedic surgeon in 1991 that he had 
degenerative joint disease with the formation of bony spurs 
in the lumbar spine.  The veteran also reported that he 
developed knee pain in Korea, but the examiner noted that the 
service medical records did not show any treatment for knee 
pain.  Nevertheless, the veteran reported that the treatment 
given was an Ace bandage to apply to each knee.  
Additionally, he reported that he developed shoulder pain 
some 20 years ago, and pain in each elbow thirty years ago. 

Following examination of the veteran, the examiner diagnosed 
lumbosacral strain syndrome with superimposed degenerative 
joint disease with now constant low lumbar pain without any 
true radiculopathy with reduced range of motion and with 
moderate paraspinous spasm but with intact sensory perception 
over each buttock, and down each lower extremity; 
chondromalacia patella grade III of each knee with constant 
pain and reduced range of motion; patellofemoral syndrome 
bilaterally; degenerative joint disease of each shoulder with 
intermittent pain, reduced range of motion; degenerative 
joint disease of each hand with minimal joint swelling and 
constant joint pain with normal range of motion of the thumb 
and fingers, and with minimal reduction to the hand and grip 
strength measuring 80 bilaterally on the grip meter and with 
5 degrees loss to full extension of the right small finger; 
degenerative joint disease of the elbows with normal range of 
motion and with minimal intermittent pain; and degenerative 
joint disease of each shoulder again with intermittent pain 
and reduced range of motion.  Moreover, the examiner 
commented that the low back pain was due to a lumbar strain 
and was treated in the military in April 1953, and that this 
date preceded the date of the exposure to the mortar blast.  
The examiner stated that the low back pain was now related to 
degenerative joint disease and the mortar blast was in no way 
related to the onset of generalized arthritis involving the 
low back, knees, shoulders, elbows, and the hands.

Various private medical records are on file from a Dr. Coker, 
a Dr. Wise, a Dr. Christon, and the Bannock Regional Medical 
Center, which, together, cover a period from September 1993 
to May 1998.  These records show treatment for various 
medical problems, including arthritis.  For example, X-rays 
conducted in October 1997 show degenerative disease of the 
veteran's left knee, the lumbosacral spine, and an 
unspecified elbow.  Additional records from November 1997 
show diagnoses of and treatment for L5-S1 degenerative disc 
disease, as well as osteoarthrosis about the left knee.  
However, nothing in these records relates the veteran's 
degenerative arthritis to his period of active duty.  
Furthermore, none of these records show that the veteran has 
ever been diagnosed with any frostbite residuals.

In a February 1999 rating decision, the RO denied service 
connection for residuals of frostbite, as well as 
degenerative arthritis of the knees, low back, shoulders, 
hands, and elbows.  With respect to the frostbite claim, the 
RO found that claim was not well grounded as there was no 
medical evidence of any frostbite residuals.  In regard to 
the arthritis claim, the RO found that service connection 
could not be established because the evidence clearly showed 
that the generalized arthritis was not incurred in or 
aggravated by service, but came on many years later.  The RO 
also found that none of the medical evidence related it to 
service, and that the VA examiner stated flatly that it was 
not related to the veteran's service.

The veteran appealed the denial of his frostbite and 
arthritis claims to the Board.  

In a December 1999 statement, the veteran's representative 
asserted that the veteran was stationed in areas of Korea 
noted for cold winters.  The representative also noted that 
the veteran claimed frostbite, a condition consistent with 
combat in Korea, but VA had not assisted the veteran by 
requesting a cold weather examination to determine the 
existence and extent of cold weather injuries.  Thus, it was 
contended that the claim should be remanded for such an 
examination.  Additionally, the representative contended that 
the claim should be remanded for a new examination concerning 
the veteran's arthritis claim.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, § 1154(b) only 
serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not 
lighten the evidentiary requirements for proving a claim well 
grounded via competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Kessel v. 
West, 13 Vet. App. 9 (1999).  That is, 38 U.S.C.A. § 1154(b) 
is not a substitute for an otherwise well-grounded claim.

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
residuals of frostbite is not well grounded.  As a general 
rule, a veteran's account of what occurred during service is 
presumed credible for the purpose of determining whether his 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  This is 
particularly true in the instant case given the fact that the 
veteran engage in combat with the enemy while on active duty.  
38 U.S.C.A. § 1154(b).  Accordingly, his account of frostbite 
during service is presumed to be true.  Nevertheless, there 
is no competent medical evidence on file that the veteran 
currently has any frostbite residuals.  Moreover, the veteran 
has never identified what these residuals might be.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

Since both the Caluza and Savage tests for well groundedness 
require competent medical evidence of a current disability, 
the Board concludes that the frostbite claim is not well 
grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that in determining that the veteran's 
frostbite claim is not well grounded, it has presumed that 
the veteran's account of what occurred during service is 
credible, including his account of frostbite therein.  
However, the claim was found to be not well grounded due to 
the lack of a current medical diagnosis of frostbite 
residuals.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
would provide no additional benefit to the veteran in the 
instant case.  See Kessel, supra; Brock v. Brown, 10 Vet. 
App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza, 7 Vet. App. at 507)); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").

The Board also notes that the veteran's representative has 
contended that the frostbite claim should be remanded for 
additional development.  However, VA has neither the duty nor 
the authority to assist a claimant in the absence of a well-
grounded claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  VA may, 
dependent on the facts of the case, have a duty to notify the 
veteran of the evidence needed to support his claim.  38 
U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).  Accordingly, the Board has examined all evidence 
of record with a view towards determining whether the 
appellant has notified VA of the possible existence of 
evidence which would render his frostbite claim well 
grounded.  The Board finds that no such information is of 
record.  See McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 
1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 (1995); see 
also generally Stuckey v. West, 13 Vet. App. 163, 175 (1999), 
(observing in part that when it is alleged that there is 
specific evidence that would manifestly well ground a claim, 
VA has a duty to inform the claimant of the importance of 
obtaining this evidence to "complete the application.") 
(Emphasis added).  In fact, a review of the evidence on file 
fails to show that the veteran has ever identified any 
medical treatment for frostbite residuals.  


ORDER

Entitlement to service connection for residuals of frostbite 
is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As noted above, the veteran identified medical treatment for 
his arthritis from the Salt Lake City VAMC in the late 1970s 
and early 1980s.  This facility has reported that no such 
records were available, but that they may have been forwarded 
to the Boise VAMC.  Nothing on file indicates that a search 
was ever made to ascertain whether or not these records are 
located at the Boise VAMC.  

Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  See 
also VAOPGCPREC 12-95.  In circumstances such as these, the 
Board will not speculate as to the probative value, if any, 
of VA medical records not on file.  Consequently, the Board 
concludes that a remand is necessary to determine whether or 
not the Boise VAMC actually has any records pertinent to the 
veteran's arthritis claim.

The Board notes that, as a general rule, it must first make a 
determination that a claim is well grounded before it can 
remand for additional development.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded (i.e., plausible) claims.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, 13 Vet. App. 205 (1999) (per 
curiam).  Similarly, it has been held that the Board does not 
have jurisdiction to consider a claim to reopen or to order 
additional development in the absence of new and material 
evidence.  See Barnett, supra.
However, the Court has recognized that the law does require 
certain types of limited development prior to a finding of 
well groundedness, such as when, as here, the evidence 
indicates the existence of pertinent VA medical records that 
are not on file.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request medical records 
concerning the veteran from the VAMC in 
Boise, Idaho, and from any other VA 
medical facility which might have records 
concerning the veteran.

2.  The RO should then readjudicate the 
issues on appeal in light of any 
additional evidence added to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

